EXHIBIT 12.01 EASTMAN CHEMICAL COMPANY AND SUBSIDIARIES Computation of Ratios of Earnings to Fixed Charges (1) First Quarter (Dollars in millions) Earnings before income taxes $ $ Add: Interest expense 21 26 Appropriate portion of rental expense (2) 3 3 Amortization of capitalized interest 2 1 Earnings as adjusted $ $ Fixed charges: Interest expense 21 26 Appropriate portion of rental expense (2) 3 3 Capitalized interest 8 2 Total fixed charges $ 32 $ 31 Ratio of earnings to fixed charges 9.3x 6.0x The Company completed the sale of the polyethylene terephthalate ("PET") business, related assets at the Columbia, South Carolina, site, and technology of its Performance Polymers segment on January 31, 2011.The PET business, assets, and technology sold were substantially all of the Performance Polymers segment.Performance Polymers segment operating results are presented as discontinued operations for all periods presented.For additional information, see Note 2, "Discontinued Operations and Assets Held for Sale" to the Company's consolidated financial statements in this 2011 Quarterly Report on Form 10-Q. For all periods presented, the interest component of rental expense is estimated to equal one-third of such expense. 42
